Citation Nr: 1829672	
Decision Date: 07/09/18    Archive Date: 07/24/18

DOCKET NO.  15-06 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Northwest Network Payment Center in 
Portland, Oregon


THE ISSUE

Entitlement to payment or reimbursement for medical expenses incurred on May 19, 2014 at Highline Medical Center.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to December 1968.  The Veteran died on June [redacted], 2018.

This case comes before the Board of Veterans' Appeal (Board) on appeal of a July 2014 decision letter of the Department of Veterans Affairs (VA) Northwest Network Payment Center in Portland, Oregon and the VA Medical Center in Seattle, Washington.


FINDING OF FACT

In June 2018, the Board was notified by that the appellant died on June [redacted], 2018.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a); 38 C.F.R. § 20.1302. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106.  


ORDER

The appeal is dismissed.




		
JOHN Z. JONES
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


